PER CURIAM.
AFFIRMED. See J.J.T. v. State, 810 So.2d 548, 551 (Fla. 1st DCA 2002) (“Below, J.J.T. did not object to the trial court’s failure to provide reasons for the deviation from the DJJ recommendation. Further, J.J.T. made no legal argument to the trial court which would have presented to the court the statutory requirement for stating reasons for the deviation. Accordingly, we hold that J.J.T. has failed to preserve the error asserted on appeal.” (citations omitted)); cf. E.S.B. v. State, *1264822 So.2d 579, 580 n. 1 (Fla. 1st DCA 2002) (“A juvenile appealing and claiming that the trial court erred in deviating from the disposition recommended by the DJJ must preserve that issue for appellate review. Florida Rule of Juvenile Procedure 8.135(b)(2) was recently amended to provide the same procedural safeguards as Florida Rule of Criminal Procedure 3.800(b)(2). Appellant’s utilization of rule 8.135(b)(2) preserved this issue for appellate review.” (citations omitted)).
KAHN and LEWIS, JJ., concur. BENTON, J., dissents w/ opinion.